Per Ouriam:
It may be conceded that the purchase for the benefit of the guardian, made at his own sale, was invalid. The sale, however, was confirmed by the orphans’ court with like effect as if permission had been given to him to bid thereat, and he had purchased in pursuance of a bid then made. Further conceding that the sale might have been avoided by the children interested in the property, yet they did not do so. On the contrary, with full knowledge, they ratified the same after they were of full age, and accepted and still retain the purchase money for which it was sold. Their right so to do cannot be successfully denied. A sale thus validitated has all the legal incidents against the guardian of a sale, valid when made. His obligation connected therewith was fixed. As there was no fraudulent combination between him and the children, his liability fixed and determined the liability of his surety.
Decree affirmed and appeal dismissed, at the cost of the appellant.